(Space above reserved for the Register of Deeds’ recording information)

     
Title of Document:
  Multifamily Deed of Trust, Assignment of Rents and Security Agreement
 
   
Date of Document:
  December 21, 2006
 
    Grantor(s): CSI, L.L.C., a Missouri limited liability company

 
    Grantee(s):WELLS FARGO BANK, N.A., a national banking association

 
   
Grantee’s Address:
  2010 Corporate Ridge, Suite 1000, McLean, Virginia 22102
 
   
Legal Description:
  See attached Exhibit A, pages A-1 through A-2
 
   
Ref:
 


Please return to:

N. Bump / J. Horn

Chicago Title Ins. Co.

106 W 11th St, 18th floor

Kansas City, MO 64105

(816) 274-0214

File no.      

1

Prepared by, and after recording
return to:

David L. Dubrow, Esq.



    c/o Arent Fox PLLC

1675 Broadway
New York, New York 10019

MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT

(MISSOURI)

     
TABLE OF CONTENTS
 
PAGE
 
   



1.   DEFINITIONS.  



2.   UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.  



3.   ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.  



4.   ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.  



5.   PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER BORROWER DOCUMENTS; PREPAYMENT
PREMIUM.  



6.   EXCULPATION.  



7.   DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.  



8.   COLLATERAL AGREEMENTS.  



9.   APPLICATION OF PAYMENTS.  



10.   COMPLIANCE WITH LAWS.  



11.   USE OF PROPERTY.  



12.   PROTECTION OF LENDER’S SECURITY.  



13.   INSPECTION.  



14.   BOOKS AND RECORDS; FINANCIAL REPORTING.  



15.   TAXES; OPERATING EXPENSES.  



16.   LIENS; ENCUMBRANCES.  



17.   PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.  



18.   ENVIRONMENTAL HAZARDS.  



19.   PROPERTY AND LIABILITY INSURANCE.  



20.   CONDEMNATION.  



21.   TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.  



22.   EVENTS OF DEFAULT.  



23.   REMEDIES CUMULATIVE.  



24.   FORBEARANCE.  



25.   LOAN CHARGES.  



26.   WAIVER OF STATUTE OF LIMITATIONS.  



27.   WAIVER OF MARSHALLING.  



28.   FURTHER ASSURANCES.  



29.   ESTOPPEL CERTIFICATE.  



30.   GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.  



31.   NOTICE.  



32.   SALE OF NOTE; CHANGE IN SERVICER.  



33.   SINGLE PURPOSE BORROWER.  



34.   SUCCESSORS AND ASSIGNS BOUND.  



35.   JOINT AND SEVERAL LIABILITY.  



36.   RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.  



37.   SEVERABILITY; AMENDMENTS.  



38.   CONSTRUCTION.  



39.   LOAN SERVICING.  



40.   DISCLOSURE OF INFORMATION.  



41.   NO CHANGE IN FACTS OR CIRCUMSTANCES.  



42.   SUBROGATION.  



43.   ACCELERATION; REMEDIES.  



44.   RELEASE.  



45.   FINANCING STATEMENT.  



46.   APPOINTMENT OF RECEIVER.  



47.   FURTHER ASSURANCES FOR TRUSTEE.  



48.   SUCCESSOR TRUSTEE.  



49.   WAIVER OF TRIAL BY JURY.  



50.   FUTURE ADVANCES.  



51.   CROSS-COLLATERALIZATION.  



52.   CROSS-DEFAULT.  



53.   REVOLVING LINE OF CREDIT.  

2

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT

THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
“Instrument”) is dated as of the 21st day of December, 2006, among the trustor,
CSI, L.L.C., a limited liability company organized and existing under the laws
of the State of Missouri, whose address is c/o America First Apartment
Investors, Inc., One North Broadway, Suite 702, White Plains, New York 10601
(“Borrower”), Charles D. Horner, 4801 Main Street, Suite 1000, Kansas City,
Missouri 64112, as trustee (“Trustee”), and the beneficiaries, WELLS FARGO BANK,
N.A., a national banking association organized and existing under the laws of
the United States, whose address is 2010 Corporate Ridge, Suite 1000, McLean,
Virginia 22102 (“Wells Fargo”) and FANNIE MAE, a federally chartered and
stockholder-owned corporation organized and existing under the Federal National
Mortgage Association Charter Act, 12 U.S.C. § 1716, et seq., whose address is
3900 Wisconsin Avenue, N.W., Washington, District of Columbia 20016 (together
with its successors and assigns, “Fannie Mae”) (Wells Fargo and Fannie Mae are
individually and collectively referred to herein as “Lender”), as their
interests may appear. This Instrument is granted for the benefit of Lender in
connection with that certain Master Credit Facility and Reimbursement Agreement,
dated as of September 28, 2006, as amended by Amendment No. 1 to Master Credit
Facility and Reimbursement Agreement, dated as of December 14, 2006, by and
among (i) Borrower, (ii) Arbors of Dublin Apartments Limited Partnership, an
Ohio limited partnership, Brentwood Oaks Apartments L.P., a Tennessee limited
partnership, Greenhouse Holding, L.L.C., a Nebraska limited liability company,
Morganton Place Apartments LLC, a North Carolina limited liability company, Park
Trace Apartments Limited Partnership, a Georgia limited partnership, Village at
Cliffdale Apartments LLC, a North Carolina limited liability company, and
Woodberry Asheville Apartments LLC, a North Carolina limited liability company
(the “Other Borrowers”), (iii) America First Apartment Investors, Inc., a
Maryland corporation, (iv) Wells Fargo and (v) Fannie Mae (as the same may be
modified, amended, restated or otherwise supplemented from time to time, the
“Master Agreement”). Initially capitalized terms used in this Instrument but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Master Agreement.

TO SECURE TO LENDER and its successors and assigns, and any subsequent holder of
the Note and the obligations under the Master Agreement (a) the repayment of the
Indebtedness in the amount of $108,448,000, or so much thereof as shall be
advanced in installments, as evidenced by the Second Amended and Restated Fixed
Facility Note payable to Fannie Mae, dated December 21, 2006, and maturing on
September 28, 2016, the Fixed Facility Note payable to Wells Fargo, dated
December 21, 2006, and maturing on January 1, 2017, and each other Note executed
to evidence such Indebtedness, (b) the payment of all amounts which become due
and payable by Borrower under the Master Agreement, including, without
limitation, the Facility Fee and the Activity Fee, (c) payment, performance and
observance by Borrower of each and every other obligation, covenant and
agreement of Borrower contained in the Master Agreement, including, without
limitation, all of the other “Obligations”, as more particularly described in
the Master Agreement; (d) the payment, performance and observance of all
obligations, covenants and agreements of Borrower contained in this Instrument
including but not limited to the payment of all sums, with interest thereon,
pursuant to the terms of this Instrument, advanced by or on behalf of Lender and
its successors and assigns under Section 12 to protect the security of this
Instrument; and (e) payment and performance of all obligations under or secured
by each of the Other Security Instruments, including any Other Security
Instrument on any Additional Mortgaged Property that is granted after the date
hereof, Borrower irrevocably grants, conveys and assigns to Trustee, in trust,
with power of sale, the Mortgaged Property, including but not limited to the
Land located in the City of Independence, County of Jackson, State of Missouri
and described in Exhibit A attached to this Instrument.

Borrower covenants that Borrower is lawfully seized of the Mortgaged Property
and has the right, power and authority to grant, convey and assign the Mortgaged
Property, that the Mortgaged Property is unencumbered, other than by any
Permitted Encumbrances, and that Borrower will warrant and defend generally the
title to the Mortgaged Property against all claims and demands, subject to any
Permitted Encumbrances. For purposes of this paragraph, “Permitted Encumbrances”
shall mean any easements and restrictions listed in a schedule of exceptions to
coverage in any title insurance policy issued to Lender contemporaneously with
the execution and recordation of this Instrument and insuring Lender’s interest
in the Mortgaged Property.

Covenants. Borrower and Lender covenant and agree as follows:

1. DEFINITIONS.

The following terms, when used in this Instrument (including when used in the
above recitals), shall have the following meanings:

(a) “Additional Borrower” shall have the meaning set forth in the Master
Agreement.

(b) “Allocable Facility Amount” shall have the meaning set forth in the Master
Agreement.

(c) “Borrower” means all persons or entities identified as “Borrower” in the
first paragraph of this Instrument, together with their successors and assigns.

(d) “Borrower Documents” shall have the meaning set forth in the Master
Agreement.

(e) “Collateral Agreement” means any separate agreement between Borrower and
Lender for the purpose of establishing replacement reserves for the Mortgaged
Property, establishing a fund to assure completion of repairs or improvements
specified in that agreement, or assuring reduction of the outstanding principal
balance of the Indebtedness if the occupancy of or income from the Mortgaged
Property does not increase to a level specified in that agreement, or any other
agreement or agreements between Borrower and Lender which provide for the
establishment of any other fund, reserve or account.

(f) “Environmental Permit” means any permit, license, or other authorization
issued under any Hazardous Materials Law with respect to any activities or
businesses conducted on or in relation to the Mortgaged Property.

(g) “Event of Default” means the occurrence of any event listed in Section 22.

(h) “Fixtures” means all property which is so attached to the Land or the
Improvements as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

(i) “Governmental Authority” means any board, commission, department or body of
any municipal, county, state or federal governmental unit, or any subdivision of
any of them, that has or acquires jurisdiction over the Mortgaged Property or
the use, operation or improvement of the Mortgaged Property.

(j) “Guarantor” shall have the meaning set forth in the Master Agreement.

(k) “Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” within the
meaning of any Hazardous Materials Law.

(l) “Hazardous Materials Laws” means all federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include, but are not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101, et seq., and their state analogs.

(m) “Impositions” and “Imposition Deposits” are defined in Section 7(a).

(n) “Improvements” means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.

(o) “Indebtedness” means all amounts due and owing at any time under the Master
Agreement, each Note, this Instrument and each Other Security Instrument,
including the Obligations, prepayment premiums, late charges, default interest
and advances as provided in Section 12 to protect the security of this
Instrument.

(p) “Land” means the land described in Exhibit A.

(q) “Leases” means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals. The term “Leases” shall also include any
master lease agreement or operating agreement under which control of the use or
operation of the property has been granted to any other entity.

(r) “Lender” means Wells Fargo and Fannie Mae, together with their successors
and assigns.

(s) “Loan Servicer” means the entity that from time to time is designated by
Lender to collect payments and deposits and receive notices under the Note, this
Instrument and any other Borrower Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender.

(t) “Master Agreement” shall have the meaning set forth in the first paragraph
of this Instrument.

(u) “Mortgaged Property” means all of Borrower’s present and future right, title
and interest in and to all of the following:



  (1)   the Land;



  (2)   the Improvements;



  (3)   the Fixtures;



  (4)   the Personalty;



  (6)   all current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;



  (7)   all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirement;



  (8)   all awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof;



  (9)   all contracts, options and other agreements for the sale of the Land,
the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property entered into by Borrower now or in the future, including cash
or securities deposited to secure performance by parties of their obligations;



  (10)   all proceeds from the conversion, voluntary or involuntary, of any of
the above into cash or liquidated claims, and the right to collect such
proceeds;



  (11)   all Rents and Leases;



  (12)   all earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument and, if Borrower is
a cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents;



  (13)   all Imposition Deposits;



  (14)   all refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Instrument is dated);



  (15)   all tenant security deposits which have not been forfeited by any
tenant under any Lease; and



  (16)   all names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property.

(v) “Note” means the Fixed Facility Note described on the first page hereof, all
schedules, riders, allonges, addenda, renewals, extensions and modifications, as
such Note may be amended from time to time and all additional Notes issued from
time to time pursuant to the Master Agreement and all schedules, riders,
allonges, addenda, renewals, extensions and modifications, as such additional
Notes may be amended from time to time.

(w) “O&M Program” is defined in Section 18(a).

(x) “Other Borrowers” shall have the meaning set forth in the first paragraph of
this Instrument and shall also include any Additional Borrower.

(y) “Other Security Instrument” shall have the meaning set forth in Section 49
of this Instrument.

(z) “Personalty” means all equipment, inventory, general intangibles which are
used now or in the future in connection with the ownership, management or
operation of the Land or the Improvements or are located on the Land or in the
Improvements, including furniture, furnishings, machinery, building materials,
appliances, goods, supplies, tools, books, records (whether in written or
electronic form), computer equipment (hardware and software) and other tangible
personal property (other than Fixtures) which are used now or in the future in
connection with the ownership, management or operation of the Land or the
Improvements or are located on the Land or in the Improvements, and any
operating agreements relating to the Land or the Improvements, and any surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Land or the Improvements and all other
intangible property and rights relating to the operation of, or used in
connection with, the Land or the Improvements, including all governmental
permits relating to any activities on the Land.

(aa) “Property Jurisdiction” means the laws of the jurisdiction in which the
Land is located.

(bb) “Rents” means all rents (whether from residential or non-residential
space), revenues and other income of the Land or the Improvements, including
subsidy payments received from any sources (including, but not limited to
payments under any Housing Assistance Payments Contract), parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due, or to
become due, and deposits forfeited by tenants.

(cc) “Taxes” means all taxes, assessments, vault rentals and other charges, if
any, general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Land or the Improvements.

(dd) “Transfer” shall have the meaning set forth in the Master Agreement.

2. UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.

This Instrument is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subject to
a security interest under the Uniform Commercial Code, whether acquired now or
in the future, and all products and cash and non-cash proceeds thereof
(collectively, “UCC Collateral”), and Borrower hereby grants to Lender a
security interest in the UCC Collateral. Borrower hereby authorizes Lender to
file financing statements, continuation statements and financing statement
amendments in such form as Lender may require to perfect or continue the
perfection of this security interest and Borrower agrees, if Lender so requests,
to execute and deliver to Lender such financing statements, continuation
statements and amendments. Borrower shall pay all filing costs and all costs and
expenses of any record searches for financing statements that Lender may
require. Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral. If an Event of Default has occurred and is continuing, Lender shall
have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Instrument or existing under
applicable law. In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender’s other remedies. This Instrument
constitutes a financing statement with respect to any part of the Mortgaged
Property which is or may become a Fixture.

3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents. It is the intention
of Borrower to establish a present, absolute and irrevocable transfer and
assignment to Lender of all Rents and to authorize and empower Lender to collect
and receive all Rents without the necessity of further action on the part of
Borrower. Promptly upon request by Lender, Borrower agrees to execute and
deliver such further assignments as Lender may from time to time require.
Borrower and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only. For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the “Mortgaged Property,” as that term is defined in Section 1(u).
However, if this present, absolute and unconditional assignment of Rents is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Rents shall be included as a part of the Mortgaged Property and it is the
intention of the Borrower that in this circumstance this Instrument create and
perfect a lien on Rents in favor of Lender, which lien shall be effective as of
the date of this Instrument.

(b) After the occurrence of an Event of Default, Borrower authorizes Lender to
collect, sue for and compromise Rents and directs each tenant of the Mortgaged
Property to pay all Rents to, or as directed by, Lender, and Borrower shall,
upon Borrower’s receipt of any Rents from any sources (including, but not
limited to subsidy payments under any Housing Assistance Payments Contract), pay
the total amount of such receipts to the Lender. However, until the occurrence
of an Event of Default, Lender hereby grants to Borrower a revocable license to
collect and receive all Rents, to hold all Rents in trust for the benefit of
Lender and to apply all Rents to pay the installments of interest and principal
then due and payable under the Note and the other amounts then due and payable
under the other Borrower Documents, including Imposition Deposits, and to pay
the current costs and expenses of managing, operating and maintaining the
Mortgaged Property, including utilities, Taxes and insurance premiums (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures. So long as no Event of Default has occurred and is
continuing, the Rents remaining after application pursuant to the preceding
sentence may be retained by Borrower free and clear of, and released from,
Lender’s rights with respect to Rents under this Instrument. From and after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, or
by a receiver, Borrower’s license to collect Rents shall automatically terminate
and Lender shall without notice be entitled to all Rents as they become due and
payable, including Rents then due and unpaid. Borrower shall pay to Lender upon
demand all Rents to which Lender is entitled. At any time on or after the date
of Lender’s demand for Rents, Lender may give, and Borrower hereby irrevocably
authorizes Lender to give, notice to all tenants of the Mortgaged Property
instructing them to pay all Rents to Lender, no tenant shall be obligated to
inquire further as to the occurrence or continuance of an Event of Default, and
no tenant shall be obligated to pay to Borrower any amounts which are actually
paid to Lender in response to such a notice. Any such notice by Lender shall be
delivered to each tenant personally, by mail or by delivering such demand to
each rental unit. Borrower shall not interfere with and shall cooperate with
Lender’s collection of such Rents.

(c) Borrower represents and warrants to Lender that Borrower has not executed
any prior assignment of Rents (other than an assignment of Rents securing
indebtedness that will be paid off and discharged with the proceeds of the loan
evidenced by the Note), that Borrower has not performed, and Borrower covenants
and agrees that it will not perform, any acts and has not executed, and shall
not execute, any instrument which would prevent Lender from exercising its
rights under this Section 3, and that at the time of execution of this
Instrument there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents. Borrower shall not collect
or accept payment of any Rents more than two months prior to the due dates of
such Rents.

(d) If an Event of Default has occurred and is continuing, Lender may, in
accordance with applicable law, regardless of the adequacy of Lender’s security
or the solvency of Borrower and even in the absence of waste, enter upon and
take and maintain full control of the Mortgaged Property in order to perform all
acts that Lender in its discretion determines to be necessary or desirable for
the operation and maintenance of the Mortgaged Property, including the
execution, cancellation or modification of Leases, the collection of all Rents,
the making of repairs to the Mortgaged Property and the execution or termination
of contracts providing for the management, operation or maintenance of the
Mortgaged Property, for the purposes of enforcing the assignment of Rents
pursuant to Section 3(a), protecting the Mortgaged Property or the security of
this Instrument, or for such other purposes as Lender in its discretion may deem
necessary or desirable. Alternatively, if an Event of Default has occurred and
is continuing, regardless of the adequacy of Lender’s security, without regard
to Borrower’s solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence. If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law. Lender or
the receiver, as the case may be, shall be entitled to receive a reasonable fee
for managing the Mortgaged Property. Immediately upon appointment of a receiver
or immediately upon the Lender’s entering upon and taking possession and control
of the Mortgaged Property, Borrower shall surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and shall deliver to
Lender or the receiver, as the case may be, all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property and all security deposits and
prepaid Rents. In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the Mortgaged
Property. Borrower acknowledges and agrees that the exercise by Lender of any of
the rights conferred under this Section 3 shall not be construed to make Lender
a mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

(e) If Lender enters the Mortgaged Property, Lender shall be liable to account
only to Borrower and only for those Rents actually received. Lender shall not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under this Section 3, and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

(f) If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness as
provided in Section 12.

(g) Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument shall not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease. It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.
For purposes of giving effect to this absolute assignment of the Leases, and for
no other purpose, the Leases shall not be deemed to be a part of the “Mortgaged
Property,” as that term is defined in Section 1(u). However, if this present,
absolute and unconditional assignment of the Leases is not enforceable by its
terms under the laws of the Property Jurisdiction, then the Leases shall be
included as a part of the Mortgaged Property and it is the intention of the
Borrower that in this circumstance this Instrument create and perfect a lien on
the Leases in favor of Lender, which lien shall be effective as of the date of
this Instrument.

(b) Until Lender gives notice to Borrower of Lender’s exercise of its rights
under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this
Section or any other provision of this Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any Lease.
Upon the occurrence of an Event of Default, the permission given to Borrower
pursuant to the preceding sentence to exercise all rights, power and authority
under Leases shall automatically terminate. Borrower shall comply with and
observe Borrower’s obligations under all Leases, including Borrower’s
obligations pertaining to the maintenance and disposition of tenant security
deposits.

(c) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements. The acceptance by Lender of the assignment of the
Leases pursuant to Section 4(a) shall not at any time or in any event obligate
Lender to take any action under this Instrument or to expend any money or to
incur any expenses. Lender shall not be liable in any way for any injury or
damage to person or property sustained by any person or persons, firm or
corporation in or about the Mortgaged Property. Prior to Lender’s actual entry
into and taking possession of the Mortgaged Property, Lender shall not (i) be
obligated to perform any of the terms, covenants and conditions contained in any
Lease (or otherwise have any obligation with respect to any Lease); (ii) be
obligated to appear in or defend any action or proceeding relating to the Lease
or the Mortgaged Property; or (iii) be responsible for the operation, control,
care, management or repair of the Mortgaged Property or any portion of the
Mortgaged Property. The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.

(d) Upon delivery of notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.

(e) Borrower shall, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years and shall not
include options to purchase. If customary in the applicable market, residential
Leases with terms of less than six months may be permitted with Lender’s prior
written consent. Notwithstanding anything in the foregoing to the contrary,
Borrower may enter into residential Leases with terms of less than six months
without Lender consent, provided that such Leases have terms of at least three
months and do not account for more than five percent (5%) of all residential
Leases in effect with respect to the residential units at the Mortgaged Property
at any given time.

(f) Except for non-residential leases existing as of the date of this Instrument
and disclosed to Lender in writing, Borrower shall not lease any portion of the
Mortgaged Property for non-residential use except with the prior written consent
of Lender and Lender’s prior written approval of the Lease agreement. Borrower
shall not modify the terms of, or extend or terminate, any Lease for
non-residential use (including any Lease in existence on the date of this
Instrument) without the prior written consent of Lender. Borrower shall, without
request by Lender, deliver an executed copy of each non-residential Lease to
Lender promptly after such Lease is signed. All non-residential Leases,
including renewals or extensions of existing Leases, shall specifically provide
that (1) such Leases are subordinate to the lien of this Instrument (unless
waived in writing by Lender); (2) the tenant shall attorn to Lender and any
purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a foreclosure sale or by Lender in any manner; (3) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
foreclosure sale may from time to time request; (4) the Lease shall not be
terminated by foreclosure or any other transfer of the Mortgaged Property;
(5) after a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender’s or such purchaser’s option,
accept or terminate such Lease; and (6) the tenant shall, upon receipt after the
occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.

(g) Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.

5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER BORROWER DOCUMENTS; PREPAYMENT
PREMIUM.

Borrower shall pay the Indebtedness when due in accordance with the terms of the
Note and the other Borrower Documents and shall perform, observe and comply with
all other provisions of the Note and the other Borrower Documents. Borrower
shall pay a prepayment premium in connection with certain prepayments of the
Indebtedness, including a payment made after Lender’s exercise of any right of
acceleration of the Indebtedness, as provided in the Note.

6. EXCULPATION.

Borrower’s personal liability for payment of the Indebtedness and for
performance of the other obligations to be performed by it under this Instrument
is limited in the manner, and to the extent, provided in the Master Agreement.

7. DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.

(a) Borrower shall deposit with Lender on the day monthly installments of
principal or interest, or both, are due under the Note (or on another day
designated in writing by Lender), until the Indebtedness is paid in full, an
additional amount sufficient to accumulate with Lender the entire sum required
to pay, when due (1) any water and sewer charges which, if not paid, may result
in a lien on all or any part of the Mortgaged Property, (2) the premiums for
fire and other hazard insurance, rent loss insurance and such other insurance as
Lender may require under Section 19, (3) Taxes, and (4) amounts for other
charges and expenses which Lender at any time reasonably deems necessary to
protect the Mortgaged Property, to prevent the imposition of liens on the
Mortgaged Property, or otherwise to protect Lender’s interests, all as
reasonably estimated from time to time by Lender. The amounts deposited under
the preceding sentence are collectively referred to in this Instrument as the
“Imposition Deposits”. The obligations of Borrower for which the Imposition
Deposits are required are collectively referred to in this Instrument as
“Impositions”. The amount of the Imposition Deposits shall be sufficient to
enable Lender to pay each Imposition before the last date upon which such
payment may be made without any penalty or interest charge being added. Lender
shall maintain records indicating how much of the monthly Imposition Deposits
and how much of the aggregate Imposition Deposits held by Lender are held for
the purpose of paying Taxes, insurance premiums and each other obligation of
Borrower for which Imposition Deposits are required. Any waiver by Lender of the
requirement that Borrower remit Imposition Deposits to Lender may be revoked by
Lender, in Lender’s discretion, at any time upon notice to Borrower.

(b) Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency. Lender shall not be obligated to open additional
accounts or deposit Imposition Deposits in additional institutions when the
amount of the Imposition Deposits exceeds the maximum amount of the federal
deposit insurance or guaranty. Lender shall apply the Imposition Deposits to pay
Impositions so long as no Event of Default has occurred and is continuing.
Unless applicable law requires, Lender shall not be required to pay Borrower any
interest, earnings or profits on the Imposition Deposits. Borrower hereby
pledges and grants to Lender a security interest in the Imposition Deposits as
additional security for all of Borrower’s obligations under this Instrument and
the other Borrower Documents. Any amounts deposited with Lender under this
Section 7 shall not be trust funds, nor shall they operate to reduce the
Indebtedness, unless applied by Lender for that purpose under Section 7(e).

(c) If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender. Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender. Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement or estimate or into
the validity of the Imposition.

(d) If at any time the amount of the Imposition Deposits held by Lender for
payment of a specific Imposition exceeds the amount reasonably deemed necessary
by Lender, the excess shall be credited against future installments of
Imposition Deposits. If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after notice from Lender.

(e) If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender’s discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.

8. COLLATERAL AGREEMENTS.

Borrower shall deposit with Lender such amounts as may be required by any
Collateral Agreement and shall perform all other obligations of Borrower under
each Collateral Agreement.

9. APPLICATION OF PAYMENTS.

If at any time Lender receives, from Borrower or otherwise, any amount
applicable to the Indebtedness which is less than all amounts due and payable at
such time, then Lender may apply that payment to amounts then due and payable in
any manner and in any order determined by Lender, in Lender’s discretion.
Neither Lender’s acceptance of an amount which is less than all amounts then due
and payable nor Lender’s application of such payment in the manner authorized
shall constitute or be deemed to constitute either a waiver of the unpaid
amounts or an accord and satisfaction. Notwithstanding the application of any
such amount to the Indebtedness, Borrower’s obligations under this Instrument
and the Note shall remain unchanged.

10. COMPLIANCE WITH LAWS.

Borrower shall comply with all laws, ordinances, regulations and requirements of
any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
regulations, requirements and covenants pertaining to health and safety,
construction of improvements on the Mortgaged Property, fair housing, zoning and
land use, and Leases. Borrower also shall comply with all applicable laws that
pertain to the maintenance and disposition of tenant security deposits. Borrower
shall at all times maintain records sufficient to demonstrate compliance with
the provisions of this Section 10. Borrower shall take appropriate measures to
prevent, and shall not engage in or knowingly permit, any illegal activities at
the Mortgaged Property that could endanger tenants or visitors, result in damage
to the Mortgaged Property, result in forfeiture of the Mortgaged Property, or
otherwise materially impair the lien created by this Instrument or Lender’s
interest in the Mortgaged Property. Borrower represents and warrants to Lender
that no portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.

11. USE OF PROPERTY.

Unless required by applicable law, Borrower shall not (a) except for any change
in use approved by Lender, allow changes in the use for which all or any part of
the Mortgaged Property is being used at the time this Instrument was executed,
(b) convert any individual dwelling units or common areas to commercial use,
(c) initiate or acquiesce in a change in the zoning classification of the
Mortgaged Property, or (d) violate Section 9.05 of the Master Agreement.

12. PROTECTION OF LENDER’S SECURITY.

(a) If Borrower fails to perform any of its obligations under this Instrument or
any other Borrower Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender’s option may make such appearances, disburse
such sums and take such actions as Lender reasonably deems necessary to perform
such obligations of Borrower and to protect Lender’s interest, including
(1) payment of fees and out-of-pocket expenses of attorneys, accountants,
inspectors and consultants, (2) entry upon the Mortgaged Property to make
repairs or secure the Mortgaged Property, (3) procurement of the insurance
required by Section 19, and (4) payment of amounts which Borrower has failed to
pay under Sections 15 and 17.

(b) Any amounts disbursed by Lender under this Section 12, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 12, shall be added to, and become part of, the principal component
of the Indebtedness, shall be immediately due and payable and shall bear
interest from the date of disbursement until paid at the “Default Rate”, as
defined in the Note.

(c) Nothing in this Section 12 shall require Lender to incur any expense or take
any action.

13. INSPECTION.

Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time.

14. BOOKS AND RECORDS; FINANCIAL REPORTING.

The provisions of Section 8.03 to 8.05 of the Master Agreement entitled
“Financial Statements; Accountants’ Reports; Other Information”; “Access to
Records; Discussions With Officers and Accountants”; and “Certificate of
Compliance” are incorporated by this reference into this Instrument to the
fullest extent as if the text of such Sections were set forth in its entirety
herein.

15. TAXES; OPERATING EXPENSES.

(a) Subject to the provisions of Section 15(c) and Section 15(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.

(b) Subject to the provisions of Section 15(c), Borrower shall pay the expenses
of operating, managing, maintaining and repairing the Mortgaged Property
(including insurance premiums, utilities, repairs and replacements) before the
last date upon which each such payment may be made without any penalty or
interest charge being added.

(c) As long as no Event of Default exists and Borrower has timely delivered to
Lender any bills or premium notices that it has received, Borrower shall not be
obligated to pay Taxes, insurance premiums or any other individual Imposition to
the extent that sufficient Imposition Deposits are held by Lender for the
purpose of paying that specific Imposition. If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable. Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that any Event of Default has occurred and is continuing, insufficient
Imposition Deposits are held by Lender at the time an Imposition becomes due and
payable or Borrower has failed to provide Lender with bills and premium notices
as provided above.

(d) Borrower, at its own expense, may contest by appropriate legal proceedings,
conducted diligently and in good faith, the amount or validity of any Imposition
other than insurance premiums, if (1) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (2) the Mortgaged
Property is not in danger of being sold or forfeited, (3) Borrower deposits with
Lender reserves sufficient to pay the contested Imposition, if requested by
Lender, and (4) Borrower furnishes whatever additional security is required in
the proceedings or is reasonably requested by Lender, which may include the
delivery to Lender of the reserves established by Borrower to pay the contested
Imposition.

(e) Borrower shall promptly deliver to Lender a copy of all notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall promptly furnish to Lender receipts evidencing such payments.

16. LIENS; ENCUMBRANCES.

Borrower acknowledges that, to the extent provided in Section 21, the grant,
creation or existence of any mortgage, deed of trust, deed to secure debt,
security interest or other lien or encumbrance (a “Lien”) on the Mortgaged
Property (other than the lien of this Instrument) or on certain ownership
interests in Borrower, whether voluntary, involuntary or by operation of law,
and whether or not such Lien has priority over the lien of this Instrument, is a
“Transfer” which constitutes an Event of Default.

17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.

(a) Borrower (1) shall not commit waste or permit impairment or deterioration of
the Mortgaged Property, (2) shall not abandon the Mortgaged Property, (3) shall
restore or repair promptly, in a good and workmanlike manner, any damaged part
of the Mortgaged Property to the equivalent of its original condition, or such
other condition as Lender may approve in writing, whether or not insurance
proceeds or condemnation awards are available to cover any costs of such
restoration or repair, (4) shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality, (5) shall provide for professional management of
the Mortgaged Property by a residential rental property manager satisfactory to
Lender under a contract approved by Lender in writing, and (6) shall give notice
to Lender of and, unless otherwise directed in writing by Lender, shall appear
in and defend any action or proceeding purporting to affect the Mortgaged
Property, Lender’s security or Lender’s rights under this Instrument. Borrower
shall not (and shall not permit any tenant or other person to) remove, demolish
or alter the Mortgaged Property or any part of the Mortgaged Property except in
connection with the replacement of tangible Personalty.

(b) If, in connection with the making of the loan evidenced by the Note or at
any later date, Lender waives in writing the requirement of Section 17(a)(5)
above that Borrower enter into a written contract for management of the
Mortgaged Property and if, after the date of this Instrument, Borrower intends
to change the management of the Mortgaged Property, Lender shall have the right
to approve such new property manager and the written contract for the management
of the Mortgaged Property and require that Borrower and such new property
manager enter into an Assignment of Management Agreement on a form approved by
Lender. If required by Lender (whether before or after an Event of Default),
Borrower will cause any Affiliate of Borrower to whom fees are payable for the
management of the Mortgaged Property to enter into an agreement with Lender, in
a form approved by Lender, providing for subordination of those fees and such
other provisions as Lender may require. “Affiliate of Borrower” means any
corporation, partnership, joint venture, limited liability company, limited
liability partnership, trust or individual controlled by, under common control
with, or which controls Borrower (the term “control” for these purposes shall
mean the ability, whether by the ownership of shares or other equity interests,
by contract or otherwise, to elect a majority of the directors of a corporation,
to make management decisions on behalf of, or independently to select the
managing partner of, a partnership, or otherwise to have the power independently
to remove and then select a majority of those individuals exercising managerial
authority over an entity, and control shall be conclusively presumed in the case
of the ownership of 50% or more of the equity interests).

18. ENVIRONMENTAL HAZARDS.

(a) Except for matters covered by a written program of operations and
maintenance approved in writing by Lender (an “O&M Program”) or matters
described in Section 18(b), Borrower shall not cause or permit any of the
following:



  (1)   the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;



  (2)   the transportation of any Hazardous Materials to, from, or across the
Mortgaged Property;



  (3)   any occurrence or condition on the Mortgaged Property or any other
property of Borrower that is adjacent to the Mortgaged Property, which
occurrence or condition is or may be in violation of Hazardous Materials Laws;
or



  (4)   any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Mortgaged Property or any property of Borrower that
is adjacent to the Mortgaged Property.

The matters described in clauses (1) through (4) above are referred to
collectively in this Section 18 as “Prohibited Activities or Conditions”.

(b) Prohibited Activities and Conditions shall not include the safe and lawful
use and storage of quantities of (1) pre-packaged supplies, cleaning materials
and petroleum products customarily used in the operation and maintenance of
comparable multifamily properties, (2) cleaning materials, personal grooming
items and other items sold in pre-packaged containers for consumer use and used
by tenants and occupants of residential dwelling units in the Mortgaged
Property; and (3) petroleum products used in the operation and maintenance of
motor vehicles from time to time located on the Mortgaged Property’s parking
areas, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.

(c) Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.

(d) If an O&M Program has been established with respect to Hazardous Materials,
Borrower shall comply in a timely manner with, and cause all employees, agents,
and contractors of Borrower and any other persons present on the Mortgaged
Property to comply with the O&M Program. All costs of performance of Borrower’s
obligations under any O&M Program shall be paid by Borrower, and Lender’s
out-of-pocket costs incurred in connection with the monitoring and review of the
O&M Program and Borrower’s performance shall be paid by Borrower upon demand by
Lender. Any such out-of-pocket costs of Lender which Borrower fails to pay
promptly shall become an additional part of the Indebtedness as provided in
Section 12.

(e) Borrower represents and warrants to Lender that, except as previously
disclosed by Borrower to Lender in writing:



  (1)   Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions;



  (2)   to the best of Borrower’s knowledge after reasonable and diligent
inquiry, no Prohibited Activities or Conditions exist or have existed;



  (3)   except to the extent previously disclosed by Borrower to Lender in
writing or otherwise disclosed to Lender pursuant to that certain Phase I
Environmental Site Assessment of the Mortgaged Property that was issued to
Lender on October 18, 2006, the Mortgaged Property does not now contain any
underground storage tanks, and, to the best of Borrower’s knowledge after
reasonable and diligent inquiry, the Mortgaged Property has not contained any
underground storage tanks in the past. If there is an underground storage tank
located on the Property which has been previously disclosed by Borrower to
Lender in writing, that tank complies with all requirements of Hazardous
Materials Laws;



  (4)   Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;



  (5)   no event has occurred with respect to the Mortgaged Property that
constitutes, or with the passing of time or the giving of notice would
constitute, noncompliance with the terms of any Environmental Permit;



  (6)   there are no actions, suits, claims or proceedings pending or, to the
best of Borrower’s knowledge after reasonable and diligent inquiry, threatened
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and



  (7)   Borrower has not received any complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.

The representations and warranties in this Section 18 shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the loan evidenced by the Note, until the Indebtedness
has been paid in full.

(f) Borrower shall promptly notify Lender in writing upon the occurrence of any
of the following events:



  (1)   Borrower’s discovery of any Prohibited Activity or Condition;



  (2)   Borrower’s receipt of or knowledge of any complaint, order, notice of
violation or other communication from any Governmental Authority or other person
with regard to present or future alleged Prohibited Activities or Conditions or
any other environmental, health or safety matters affecting the Mortgaged
Property or any other property of Borrower that is adjacent to the Mortgaged
Property; and



  (3)   any representation or warranty in this Section 18 becomes untrue after
the date of this Agreement.

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Borrower
Document.

(g) Borrower shall pay promptly the costs of any environmental inspections,
tests or audits (“Environmental Inspections”) required by Lender in connection
with any foreclosure or deed in lieu of foreclosure, or as a condition of
Lender’s consent to any Transfer under Section 21, or required by Lender
following a reasonable determination by Lender that Prohibited Activities or
Conditions may exist. Any such costs incurred by Lender (including the fees and
out-of-pocket costs of attorneys and technical consultants whether incurred in
connection with any judicial or administrative process or otherwise) which
Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12. The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender and
Lender shall have no obligation to disclose or otherwise make available to
Borrower or any other party such results or any other information obtained by
Lender in connection with its Environmental Inspections. Lender hereby reserves
the right, and Borrower hereby expressly authorizes Lender, to make available to
any party, including any prospective bidder at a foreclosure sale of the
Mortgaged Property, the results of any Environmental Inspections made by Lender
with respect to the Mortgaged Property. Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any of Lender’s Environmental Inspections. Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any of its Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results of any of its Environmental Inspections to any third
party, and Borrower hereby releases and forever discharges Lender from any and
all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the delivery of any of Lender’s Environmental
Inspections.

(h) If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work (“Remedial Work”) is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property under any Hazardous Materials Law, Borrower shall, by the
earlier of (1) the applicable deadline required by Hazardous Materials Law or
(2) 30 days after notice from Lender demanding such action, begin performing the
Remedial Work, and thereafter diligently prosecute it to completion, and shall
in any event complete the work by the time required by applicable Hazardous
Materials Law. If Borrower fails to begin on a timely basis or diligently
prosecute any required Remedial Work, Lender may, at its option, cause the
Remedial Work to be completed, in which case Borrower shall reimburse Lender on
demand for the cost of doing so. Any reimbursement due from Borrower to Lender
shall become part of the Indebtedness as provided in Section 12.

(i) Borrower shall cooperate with any inquiry by any Governmental Authority and
shall comply with any governmental or judicial order which arises from any
alleged Prohibited Activity or Condition.

(j) Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
“Indemnitees”) from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including fees and out-of-pocket expenses of attorneys and expert
witnesses, investigatory fees, and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:



  (1)   any breach of any representation or warranty of Borrower in this
Section 18;



  (2)   any failure by Borrower to perform any of its obligations under this
Section 18;



  (3)   the existence or alleged existence of any Prohibited Activity or
Condition;



  (4)   the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or any property of Borrower that is adjacent to the Mortgaged
Property; and



  (5)   the actual or alleged violation of any Hazardous Materials Law.

(k) Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees. However, any Indemnitee may elect to defend any
claim or legal or administrative proceeding at the Borrower’s expense.

(l) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding (a
“Claim”), settle or compromise the Claim if the settlement (1) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (2) may materially
and adversely affect Lender, as determined by Lender in its discretion.

(m) Lender agrees that the indemnity under this Section 18 shall be limited to
the assets of Borrower and Lender shall not seek to recover any deficiency from
any natural persons who are general partners of Borrower.

(n) Borrower shall, at its own cost and expense, do all of the following:



  (1)   pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Section 18;



  (2)   reimburse Indemnitees for any expenses paid or incurred in connection
with any matters against which Indemnitees are entitled to be indemnified under
this Section 18; and



  (3)   reimburse Indemnitees for any and all expenses, including fees and
out-of-pocket expenses of attorneys and expert witnesses, paid or incurred in
connection with the enforcement by Indemnitees of their rights under this
Section 18, or in monitoring and participating in any legal or administrative
proceeding.

(o) In any circumstances in which the indemnity under this Section 18 applies,
Lender may employ its own legal counsel and consultants to prosecute, defend or
negotiate any claim or legal or administrative proceeding and Lender, with the
prior written consent of Borrower (which shall not be unreasonably withheld,
delayed or conditioned), may settle or compromise any action or legal or
administrative proceeding. Borrower shall reimburse Lender upon demand for all
costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out-of-pocket expenses of such
attorneys and consultants.

(p) The provisions of this Section 18 shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Borrower Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Borrower Documents or applicable law. If Borrower consists
of more than one person or entity, the obligation of those persons or entities
to indemnify the Indemnitees under this Section 18 shall be joint and several.
The obligation of Borrower to indemnify the Indemnitees under this Section 18
shall survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this Instrument.

19. PROPERTY AND LIABILITY INSURANCE.

(a) Borrower shall keep the Improvements insured at all times against such
hazards as Lender may from time to time require, which insurance shall include
but not be limited to coverage against loss by fire and allied perils, general
boiler and machinery coverage, and business income coverage. Lender’s insurance
requirements may change from time to time throughout the term of the
Indebtedness. If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage. If any of the Improvements is located in an
area identified by the Federal Emergency Management Agency (or any successor to
that agency) as an area having special flood hazards, and if flood insurance is
available in that area, Borrower shall insure such Improvements against loss by
flood.

(b) All premiums on insurance policies required under Section 19(a) shall be
paid in the manner provided in Section 7, unless Lender has designated in
writing another method of payment. All such policies shall also be in a form
approved by Lender. All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender. Lender shall have the right to hold the original policies
or duplicate original policies of all insurance required by Section 19(a).
Borrower shall promptly deliver to Lender a copy of all renewal and other
notices received by Borrower with respect to the policies and all receipts for
paid premiums. At least 30 days prior to the expiration date of a policy,
Borrower shall deliver to Lender the original (or a duplicate original) of a
renewal policy in form satisfactory to Lender.

(c) Borrower shall maintain at all times commercial general liability insurance,
workers’ compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require.

(d) All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender.

(e) Borrower shall comply with all insurance requirements and shall not permit
any condition to exist on the Mortgaged Property that would invalidate any part
of any insurance coverage that this Instrument requires Borrower to maintain.

(f) In the event of loss, Borrower shall give immediate written notice to the
insurance carrier and to Lender. With respect to any event of loss, the casualty
proceeds of which are at or above $200,000, Borrower hereby authorizes and
appoints Lender as attorney-in-fact for Borrower to make proof of loss, to
adjust and compromise any claims under policies of property damage insurance, to
appear in and prosecute any action arising from such property damage insurance
policies, to collect and receive the proceeds of property damage insurance, and
to deduct from such proceeds Lender’s expenses incurred in the collection of
such proceeds. This power of attorney is coupled with an interest and therefore
is irrevocable. However, nothing contained in this Section 19 shall require
Lender to incur any expense or take any action. Lender may, at Lender’s option,
(1) hold the balance of such proceeds to be used to reimburse Borrower for the
cost of restoring and repairing the Mortgaged Property to the equivalent of its
original condition or to a condition approved by Lender (the “Restoration”), or
(2) apply the balance of such proceeds to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to apply insurance
proceeds to Restoration, Lender shall do so in accordance with Lender’s
then-current policies relating to the restoration of casualty damage on similar
multifamily properties.

(g) Lender shall not exercise its option to apply insurance proceeds to the
payment of the Indebtedness if all of the following conditions are met: (1) no
Event of Default (or any event which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default) has occurred and is
continuing; (2) Lender determines, in its discretion, that there will be
sufficient funds to complete the Restoration; (3) Lender determines, in its
discretion, that the rental income from the Mortgaged Property after completion
of the Restoration will be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property; (4) Lender determines, in its
discretion, that the Restoration will be completed before the earlier of (A) one
year before the maturity date of the Note or (B) one year after the date of the
loss or casualty; and (5) upon Lender’s request, Borrower provides Lender
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Section 19; and (6) no
“Potential Default” or “Event of Default” has occurred and is continuing under
the Master Agreement (as such terms are defined in the Master Agreement).

(h) If the Mortgaged Property is sold at a foreclosure sale or Lender acquires
title to the Mortgaged Property, Lender shall automatically succeed to all
rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.

20. CONDEMNATION.

(a) Borrower shall promptly notify Lender of any action or proceeding relating
to any condemnation or other taking, or conveyance in lieu thereof, of all or
any part of the Mortgaged Property, whether direct or indirect (a
“Condemnation”). Borrower shall appear in and prosecute or defend any action or
proceeding relating to any Condemnation unless otherwise directed by Lender in
writing. Borrower authorizes and appoints Lender as attorney-in-fact for
Borrower to commence, appear in and prosecute, in Lender’s or Borrower’s name,
any action or proceeding relating to any Condemnation and to settle or
compromise any claim in connection with any Condemnation. This power of attorney
is coupled with an interest and therefore is irrevocable. However, nothing
contained in this Section 20 shall require Lender to incur any expense or take
any action. Borrower hereby transfers and assigns to Lender all right, title and
interest of Borrower in and to any award or payment with respect to (i) any
Condemnation, or any conveyance in lieu of Condemnation, and (ii) any damage to
the Mortgaged Property caused by governmental action that does not result in a
Condemnation.

(b) Lender may apply such awards or proceeds, after the deduction of Lender’s
expenses incurred in the collection of such amounts, at Lender’s option, to the
restoration or repair of the Mortgaged Property or to the payment of the
Indebtedness, with the balance, if any, to Borrower. Unless Lender otherwise
agrees in writing, any application of any awards or proceeds to the Indebtedness
shall not extend or postpone the due date of any monthly installments referred
to in the Note, Section 7 of this Instrument or any Collateral Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any awards or proceeds as Lender may require.

21. TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

The provisions of Sections 8.12, 8.13 and 8.14 of the Master Agreement, which
provide, inter alia, that certain Transfers of the Mortgaged Property (or any
interests therein) or of certain direct or indirect interests in the Borrower or
the Guarantor constitute Events of Default, are incorporated herein by reference
as if fully set forth herein.

22. EVENTS OF DEFAULT.

The occurrence of any one or more of the following shall constitute an Event of
Default under this Instrument:

(a) any failure by Borrower to pay or deposit when due any amount required by
the Note, this Instrument or any other Borrower Document;

(b) any failure by Borrower to maintain the insurance coverage required by
Section 19;

(c) any failure by Borrower to comply with the provisions of Section 33;

(d) fraud or material misrepresentation or material omission by Borrower, or any
of its officers, directors, trustees, general partners or managers, Guarantor or
any guarantor in connection with (A) the application for or creation of the
Indebtedness, (B) any financial statement, rent roll, or other report or
information provided to Lender during the term of the Indebtedness, or (C) any
request for Lender’s consent to any proposed action, including a request for
disbursement of funds under any Collateral Agreement;

(e) any Event of Default under Section 21;

(f) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender’s interest in the Mortgaged Property;

(g) any failure by Borrower to perform any of its obligations under this
Instrument (other than those specified in Sections 22(a) through (f)), as and
when required, which continues for a period of 30 days after notice of such
failure by Lender to Borrower, but no such notice or grace period shall apply in
the case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Borrower Document;

(h) any failure by Borrower to perform any of its obligations as and when
required under any Borrower Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Borrower Document;

(i) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable; and

(j) an event of default under (i) any of the Borrower Documents, (ii) the Master
Agreement, (iii) or any other regulatory or restrictive agreement recorded
against the Mortgaged Property, or (iv) any agreement or instrument to which the
Borrower is a party governing or representing any form of public, quasi-public,
public/private or private debt and/or equity infusion, grant, subsidy, tax
relief or abatement, plan, program, or other form of assistance.

23. REMEDIES CUMULATIVE.

Each right and remedy provided in this Instrument is distinct from all other
rights or remedies under this Instrument or any other Borrower Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order.

24. FORBEARANCE.

(a) Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions: extend the time for payment of all or any
part of the Indebtedness; reduce the payments due under this Instrument, the
Note, or any other Borrower Document; release anyone liable for the payment of
any amounts under this Instrument, the Note, or any other Borrower Document;
accept a renewal of the Note; modify the terms and time of payment of the
Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Borrower Document.

(b) Any forbearance by Lender in exercising any right or remedy under the Note,
this Instrument, or any other Borrower Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right available
to Lender. Lender’s receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.

25. LOAN CHARGES.

If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower is interpreted so that any charge provided for in
any Borrower Document, whether considered separately or together with other
charges levied in connection with any other Borrower Document, violates that
law, and Borrower is entitled to the benefit of that law, that charge is hereby
reduced to the extent necessary to eliminate that violation. The amounts, if
any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the principal of the Indebtedness without payment of
any prepayment premium. For the purpose of determining whether any applicable
law limiting the amount of interest or other charges permitted to be collected
from Borrower has been violated, all Indebtedness which constitutes interest, as
well as all other charges levied in connection with the Indebtedness which
constitute interest, shall be deemed to be allocated and spread over the stated
term of the Note. Unless otherwise required by applicable law, such allocation
and spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.

26. WAIVER OF STATUTE OF LIMITATIONS.

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Instrument or to any action brought to
enforce any Borrower Document.

27. WAIVER OF MARSHALLING.

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Instrument, the Note, any other
Borrower Document or applicable law. Lender shall have the right to determine
the order in which any or all portions of the Indebtedness are satisfied from
the proceeds realized upon the exercise of such remedies. Borrower and any party
who now or in the future acquires a security interest in the Mortgaged Property
and who has actual or constructive notice of this Instrument waives any and all
right to require the marshalling of assets or to require that any of the
Mortgaged Property be sold in the inverse order of alienation or that any of the
Mortgaged Property be sold in parcels or as an entirety in connection with the
exercise of any of the remedies permitted by applicable law or provided in this
Instrument.

28. FURTHER ASSURANCES.

Borrower shall execute, acknowledge, and deliver, at its sole cost and expense,
all further acts, deeds, conveyances, assignments, estoppel certificates,
financing statements, transfers and assurances as Lender may reasonably require
from time to time in order to better assure, grant, and convey to Lender the
rights intended to be granted, now or in the future, to Lender under this
Instrument and the Borrower Documents.

29. ESTOPPEL CERTIFICATE.

Within 10 days after a request from Lender, Borrower shall deliver to Lender a
written statement, signed and acknowledged by Borrower, certifying to Lender or
any person designated by Lender, as of the date of such statement, (i) that the
Borrower Documents are unmodified and in full force and effect (or, if there
have been modifications, that the Borrower Documents are in full force and
effect as modified and setting forth such modifications); (ii) the unpaid
principal balance of the Note; (iii) the date to which interest under the Note
has been paid; (iv) that Borrower is not in default in paying the Indebtedness
or in performing or observing any of the covenants or agreements contained in
this Instrument or any of the other Borrower Documents (or, if the Borrower is
in default, describing such default in reasonable detail); (v) whether or not
there are then existing any setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Borrower Documents; and
(vi) any additional facts requested by Lender.

30. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

The provisions of Section 15.06 of the Master Agreement (entitled “Choice of
Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Instrument by this reference to the fullest extent as if the text of
such Section were set forth in its entirety herein and, additionally, those
provisions relating to the waiver of jury trial set forth in Section 15.06 of
the Master Agreement shall be deemed to supplement those provisions contained in
Section 47 of this Instrument.

31. NOTICE.

The provisions of Section 15.08 of the Master Agreement (entitled “Notices”) are
hereby incorporated into this Instrument by this reference.

32. SALE OF NOTE; CHANGE IN SERVICER.

The Note or a partial interest in the Note (together with this Instrument and
the other Borrower Documents) may be sold one or more times without prior notice
to Borrower. A sale may result in a change of the Loan Servicer. There also may
be one or more changes of the Loan Servicer unrelated to a sale of the Note. If
there is a change of the Loan Servicer, Borrower will be given notice of the
change.

33. SINGLE PURPOSE BORROWER.

Until the Indebtedness is paid in full, Borrower (a) shall not acquire any real
or personal property other than the Mortgaged Property and personal property
related to the operation and maintenance of the Mortgaged Property; (b) shall
not operate any business other than the management and operation of the
Mortgaged Property; and (c) shall not maintain its assets in a way difficult to
segregate and identify.

34. SUCCESSORS AND ASSIGNS BOUND.

This Instrument shall bind, and the rights granted by this Instrument shall
inure to, the respective successors and assigns of Lender and Borrower. However,
a Transfer not permitted by Section 21 shall be an Event of Default.

35. JOINT AND SEVERAL LIABILITY.

If more than one person or entity signs this Instrument as Borrower, the
obligations of such persons and entities shall be joint and several.

36. RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

(a) The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.

(b) No creditor of any party to this Instrument and no other person shall be a
third party beneficiary of this Instrument or any other Borrower Document.
Without limiting the generality of the preceding sentence, (1) any arrangement
(a “Servicing Arrangement”) between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (2) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (3) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.

37. SEVERABILITY; AMENDMENTS.

The invalidity or unenforceability of any provision of this Instrument shall not
affect the validity or enforceability of any other provision, and all other
provisions shall remain in full force and effect. This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument. This Instrument may not be amended or modified
except by a writing signed by the party against whom enforcement is sought.

38. CONSTRUCTION.

The captions and headings of the sections of this Instrument are for convenience
only and shall be disregarded in construing this Instrument. Any reference in
this Instrument to an “Exhibit” or a “Section” shall, unless otherwise
explicitly provided, be construed as referring, respectively, to an Exhibit
attached to this Instrument or to a Section of this Instrument. All Exhibits
attached to or referred to in this Instrument are incorporated by reference into
this Instrument. Any reference in this Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time. Use of the singular in this Agreement includes the plural and use
of the plural includes the singular. As used in this Instrument, the term
“including” means “including, but not limited to.” In the event of a conflict
between a term or a provision of the Master Agreement and a term or a provision
of one or more of the other Borrower Documents, the term or the provision of the
Master Agreement shall control.

39. LOAN SERVICING.

All actions regarding the servicing of the loan evidenced by the Note, including
the collection of payments, the giving and receipt of notice, inspections of the
Property, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives notice to
the contrary. If Borrower receives conflicting notices regarding the identity of
the Loan Servicer or any other subject, any such notice from Lender shall
govern.

40. DISCLOSURE OF INFORMATION.

Lender may furnish information regarding Borrower or the Mortgaged Property to
third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, purchase or securitization of the
Indebtedness, including trustees, master servicers, special servicers, rating
agencies, and organizations maintaining databases on the underwriting and
performance of multifamily mortgage loans. Borrower irrevocably waives any and
all rights it may have under applicable law to prohibit such disclosure,
including any right of privacy.

41. NO CHANGE IN FACTS OR CIRCUMSTANCES.

All information in the application for the loan submitted to Lender (the “Loan
Application”) and in all financial statements, rent rolls, reports, certificates
and other documents submitted in connection with the Loan Application are
complete and accurate in all material respects. There has been no material
adverse change in any fact or circumstance that would make any such information
incomplete or inaccurate.

42. SUBROGATION.

If, and to the extent that, the proceeds of the loan evidenced by the Note are
used to pay, satisfy or discharge any obligation of Borrower for the payment of
money that is secured by a pre-existing mortgage, deed of trust or other lien
encumbering the Mortgaged Property (a “Prior Lien”), such loan proceeds shall be
deemed to have been advanced by Lender at Borrower’s request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.

Anything elsewhere herein contained to the contrary notwithstanding, (a) in the
event that any provision in this Instrument shall be inconsistent with any
provision of the laws of the Property Jurisdiction regarding foreclosure (the
“Foreclosure Law”), the provisions of the Foreclosure Law shall take precedence
over the provisions of this Instrument, but shall not invalidate or render
unenforceable any other provision of this Instrument that can be construed in a
manner consistent with Foreclosure Law; and (b) if any provision of this
Instrument shall grant to Lender (including Lender acting as a
mortgagee-in-possession) or a receiver appointed pursuant to the provisions of
this Instrument, any rights or remedies prior to, upon or following the
occurrence of an Event of Default which are more limited than the rights that
would otherwise be vested in Lender or such receiver under the Foreclosure Law
in the absence of said provision, Lender and such receiver shall be vested with
the rights granted under the Foreclosure Law to the full extent permitted by
law.

Additional Covenants. Borrower and Lender further covenant and agree as follows:

43. ACCELERATION; REMEDIES.

At any time during the existence of an Event of Default, Lender, at Lender’s
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may invoke the power of sale and any one or more other
remedies permitted by applicable law or provided in this Instrument or in any
other Borrower Document. Borrower acknowledges that the power of sale granted in
this Instrument may be exercised by Lender without prior judicial hearing.
Borrower has the right to bring an action to assert the non-existence of an
Event of Default or any other defense of Borrower to acceleration and sale.
Lender shall be entitled to collect all costs and expenses incurred in pursuing
such remedies, including but not limited to attorneys’ fees, costs of
documentary evidence, abstracts and title reports.

If Lender invokes the power of sale, Lender or Trustee shall mail copies of the
notice of sale to Borrower and to other persons prescribed by applicable law in
the manner provided by applicable law. Trustee may sell the Mortgaged Property
at the time and place and under the terms designated in the notice of sale in
one or more parcels and in such order as Trustee may determine. Trustee may
postpone sale of all or any parcel of the Mortgaged Property to any later time
on the same date by public announcement at the time and place of any previously
scheduled sale. Lender or Lender’s designee may purchase the Mortgaged Property
at any sale.

Trustee shall deliver to the purchaser Trustee’s deed conveying the Mortgaged
Property so sold without any covenant or warranty, express or implied. The
recitals in Trustee’s deed shall be prima facie evidence of the truth of the
statements contained in those recitals. Unless otherwise required by applicable
law, Trustee shall apply the proceeds of the sale in the following order: (a) to
all costs and expenses of the sale, including, but not limited to, reasonable
Trustee’s fees and attorneys’ fees and costs of title evidence; (b) to the
Indebtedness in such order as Lender, in Lender’s sole discretion, directs; and
(c) the excess, if any, to the person or persons legally entitled to it.

44. RELEASE.

Upon a release of the Mortgaged Property from the Collateral Pool pursuant to
and in accordance with the provisions of Article 3 and Article 6 of the Master
Agreement, Lender shall release the lien of this Instrument.

Borrower shall pay Lender’s reasonable costs incurred in releasing this
Instrument. In addition, if upon such release the Indebtedness is paid in full,
Lender shall surrender the Note together with this Instrument to the Trustee.

45. FINANCING STATEMENT.

As provided in Section 2, this Instrument constitutes a financing statement with
respect to any part of the Mortgaged Property which is or may become a Fixture
and for the purposes of such financing statement: (a) the Debtor shall be
Borrower and the Secured Party shall be Lender; (b) the addresses of Borrower as
Debtor and of Lender as Secured Party are as specified above in the first
paragraph of this Instrument; (c) the name of the record owner is Borrower;
(d) the types or items of collateral consist of any part of the Mortgaged
Property which is or may become a Fixture; and (e) the social security number or
the federal employer identification number of Borrower as Debtor is 48-1241708.

46. APPOINTMENT OF RECEIVER.

Section 3(b) and Section 4(d) are amended by (i) deleting the following phrase,
each time it appears: “Lender entering upon and taking and maintaining control
of the Mortgaged Property,” and (ii) inserting the following new phrase in its
place: “Lender entering upon and taking and maintaining control or possession of
the Mortgaged Property or any equivalent action.”

47. FURTHER ASSURANCES FOR TRUSTEE.

Borrower shall execute, acknowledge, and deliver, at its sole cost and expense,
all further acts, deeds, conveyances, assignments, estoppel certificates,
financing statements, transfers and assurances as Trustee may require from time
to time in order to better assure, grant, and convey to Trustee the rights
intended to be granted, now or in the future, to Trustee under this Instrument.

48. SUCCESSOR TRUSTEE.

Lender at Lender’s option, with or without cause, may from time to time remove
Trustee and appoint a successor trustee by an instrument recorded in the city or
county in which this Instrument is recorded. Without conveyance of the Mortgaged
Property, the successor trustee shall succeed to all the title, power and duties
conferred upon the Trustee in this Instrument and by applicable law.

For purposes of this Instrument, the term “Trustee” means the person identified
as Trustee in the first paragraph of this Instrument and any successor trustee
appointed by Lender pursuant to this Section or otherwise appointed as permitted
by law.

49. WAIVER OF TRIAL BY JURY.

BORROWER AND LENDER EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.

50. FUTURE ADVANCES.

Lender may from time to time, in Lender’s discretion, make Future Advances to
Borrower, except that at no time shall the unpaid principal balance of all
Indebtedness secured by the lien of this Instrument, including Future Advances,
be greater than an amount equal to two hundred percent (200%) of the original
principal amount of the Note as set forth on the first page of this Instrument
plus accrued interest and amounts disbursed by Lender under Section 12 or any
other provision of this Instrument that treats a disbursement by Lender as being
made under Section 12.

51. CROSS-COLLATERALIZATION.

(a) As a condition of the execution and delivery of the Master Agreement by
Lender, the amounts owing under the Master Agreement are also being secured by
and in the event of any Additional Mortgaged Property will be secured by, each
Other Security Instrument granted by each Other Borrower and recorded against
each of the other Mortgaged Properties (as defined in the Master Agreement).
Notwithstanding the Allocable Facility Amount assigned to any of the Mortgaged
Properties, Lender may recover an amount equal to the full amount due and owing
under the Master Agreement in connection with the foreclosure or exercise of its
remedies under this Instrument, and any such amount shall be applied as
determined by Lender in its sole and absolute discretion. In the event of an
Event of Default under the Master Agreement or any Other Security Instrument
with respect to any one of the Mortgaged Properties, the Lender shall have the
right, in its sole and absolute discretion, to exercise and perfect any and all
rights in and under the Borrower Documents with regard to any or all of the
other Mortgaged Properties.

(b) The Borrower acknowledges that the Lender is unwilling to execute and
deliver the Master Agreement unless the Borrower agrees that all of the
Mortgaged Properties will be treated as a single project through the imposition
of cross-collateralization, cross-default and release provisions.

(c) The Borrower hereby agrees and consents that as additional security to the
Lender, each of the Mortgaged Properties shall be subject to the lien of the
Other Security Instrument for each of the other Mortgaged Properties, and that
each of the Mortgaged Properties shall collateralize the other Mortgaged
Properties as follows: all Mortgaged Property (as defined in the respective
Other Security Instrument) for each of the Mortgaged Properties shall be
considered part of the “Mortgaged Property” under this Instrument, and shall be
collateral under this Instrument and the Borrower Documents.

(d) In addition to the Mortgaged Property described on Exhibit A attached
hereto, the Other Borrowers also own or will own additional Multifamily
Residential Properties securing the loans evidenced by the Note pursuant to the
terms of the Master Agreement. Such Multifamily Residential Properties securing
the loans evidenced by the Note from time to time, together with the Mortgaged
Property, are referred to herein collectively as the “Borrowers’ Projects.” As a
condition of the loan to the Borrower and Other Borrowers (collectively,
“Borrowers”) evidenced by the Note, the Note is also being secured by the other
mortgages, deeds to secure debt and/or deeds of trust delivered to Lender by
Borrowers with respect to the Master Agreement executed and delivered by such
Borrowers to Lender, including any “Security Instrument” on any Additional
Mortgaged Property added to the Collateral Pool (as defined in the Master
Agreement) after the date hereof at the time of the substitution of another
mortgaged property for a Mortgaged Property pursuant to the terms of the Master
Agreement (collectively, the “Security Instruments”). Each of the other Security
Instruments is hereinafter referred to as an “Other Security Instrument.” The
Other Security Instruments existing as of the date of this Instrument are
identified on Schedule 1 attached hereto.

52. CROSS-DEFAULT.

Borrower hereby agrees and consents that if an Event of Default occurs under the
Master Agreement or any Other Security Instrument securing one of the Mortgaged
Properties (as defined in the Master Agreement), then an Event of Default shall
exist under this Instrument and the Other Security Instruments with respect to
the other Mortgaged Properties and the Master Agreement. No notice shall be
required to be given to the Borrower in connection with such Event of Default.
In the event of an Event of Default under the Master Agreement or any Other
Security Instrument with respect to any one of the Mortgaged Properties, the
Lender shall have the right, in its sole and absolute discretion, to exercise
and perfect any and all rights in and under the Borrower Documents with regard
to any or all of the other Mortgaged Properties, including but not limited to,
an acceleration of one or all of the Notes and the sale of one or all of the
Mortgaged Properties in accordance with the terms of the respective Other
Security Instrument. No notice, except as may be required by the respective
Other Security Instrument, shall be required to be given to the Borrower in
connection with the Lender’s exercise of any and all of its rights after an
Event of Default has occurred.

53. REVOLVING LINE OF CREDIT.

This Instrument secures a revolving line of credit. The lien of this Instrument
shall continue until a release thereof is recorded pursuant to Missouri Law. In
no event shall the lien of this Instrument be eliminated because the amount of
the debt secured by this Instrument is reduced to zero.

ATTACHED EXHIBITS. The following Exhibits are attached to this Instrument:

             
 
 

 
   
 
 

 
   

3

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.



      CSI, L.L.C., a Missouri limited liability company

                         
   By:

  /s/ James Egan                

      Name:

  James Egan

 
                       
      Title:

  Executive Vice President

 
                       
STATE OF
    )                  
 
  ) ss.:                
COUNTY OF
            )          

On this      day of December in the year 2006 before me, a Notary Public, in and
for said state, personally appeared      (name of officer),      (title of
person, president, vice president, etc.),      (name of corporation), known to
me to be the person who executed the within      (type of document) in behalf of
said corporation and acknowledged to me that he/she/they executed the same for
the purposes therein stated.

     

Notary Public

Printed Name:
My Commission Expires:

          GUARANTOR IDENTIFICATION
Guarantor
 

 
   
Name:
  AMERICA FIRST APARTMENT INVESTORS, INC.
 
   
Address:
  One North Broadway, Suite 702
White Plains, New York 10601

4

EXHIBIT A

Legal Description

All that part of LOT 11A, REPLAT OF LOT 11, INDEPENDENCE CENTER,
a subdivision of land in Independence, Jackson County, Missouri,
according to the recorded plat thereof, more particularly
described as follows:

BEGINNING at the Northeast corner of LOT 11A of said REPLAT OF
LOT 11, INDEPENDENCE CENTER, said point being on the West right
of way line of Jackson Drive, as now established; thence South
2º07’04” West, along said West right of way line, a distance of
228.55 feet, to a point of curvature; thence Southwesterly,
Southerly, and Southeasterly along said West right of way line
and along a curve to the left, having a radius of 595.00 feet, an
arc distance of 232.89 feet; thence South 2º07’04” West, a
distance of 387.17 feet; thence South 32º39’04” West, a
distance of 369.88 feet; thence South 17º06’33” West, a
distance of 312.70 feet; thence South 57º55’59” West, a
distance of 96.50 feet; thence South 58º41’19” West, a distance
of 210.22 feet; thence South 41º38’23” West, a distance of
238.77 feet; thence South 46º13’04” West, a distance of 26.45
feet; thence North 80º23’19” West, a distance of 179.08 feet;
thence South 9º33’41” West, a distance of 43.80 feet; thence
North 80º11’16” West, a distance of 78.27 feet; thence
Northwesterly along a curve to the right having a radius of
842.93 feet and whose initial tangent bearing is North
64º22’56” West, an arc distance of 172.68 feet; thence North
52º38’41” West, a distance of 706.40 feet, to a point on the
Easterly right of way line of Center Drive, as now established;
thence South 87º49’56” East, along said Easterly right of way
line, a distance of 248.37 feet, to a point of curvature; thence
Southeasterly, Easterly and Northeasterly along said Easterly
right of way line and along a curve to the left, having a radius
of 734.00 feet and a central angle of 45º00’00”, an arc
distance of 576.48 feet, to the point of tangency; thence North
47º10’04” East, a distance of 276.49 feet, to a point of
curvature; thence Northeasterly along said Easterly right of way
line, and along a curve to the left, having a radius of 734.00
feet and a central angle of 30º00’00”, an arc distance of
384.32 feet, to a point of tangency; thence North 17º10’04” East,
a distance of 264.31 feet, to a point of curvature; thence
Northeasterly, Northerly and Northwesterly along said Easterly
right of way line and along a curve to the left, having a radius
of 444.00 feet and a central angle of 45º00’00”, an arc
distance of 348.72 feet, to a point of compound curvature; thence
Northwesterly along said Easterly right of way line, and along a
curve to the left, having a radius of 634.00 feet and a central
angle of 10º09’06”, an arc distance of 112.33 feet, to a point
of reverse curvature; thence Northwesterly, Northerly and
Northeasterly along said Easterly right of way line, and along a
curve to the right, having a radius of 13.00 feet and a central
angle of 55º56’43”, an arc distance of 12.69 feet, to the
Northwest corner of said LOT 11A; thence South 72º43’31” East,
along the North line of said LOT 11A, a distance of 306.96 feet;
thence South 87º49’56” East, along the North line of said LOT
11A, a distance of 230.00 feet, to the POINT OF BEGINNING,
containing 28.2533 acres, more or less.

Now known as:

All of LOT 1-A, INDEPENDENCE CENTER, REPLAT A, a subdivision of
land in the City of Independence, Jackson County, Missouri,
according to the recorded plat thereof.

5

SCHEDULE 1

Other Security Instruments



1.   Open-End Multifamily Mortgage, Assignment of Rents and Security Agreement
dated as of September 28, 2006, by Arbors of Dublin Apartments Limited
Partnership, an Ohio limited partnership, to Wells Fargo Bank, N.A. and Fannie
Mae, as their interests may appear, as recorded in the Office of the Franklin
County Recorder (Arbors of Dublin).



2.   Multifamily Mortgage, Assignment of Rents and Security Agreement dated as
of December 14, 2006, by Park Trace Apartments Limited Partnership, a Georgia
limited partnership, to Wells Fargo Bank, N.A. and Fannie Mae, as their
interests may appear, as recorded in the Public Records of Kane and DuPage
Counties, Illinois (Covey at Fox Valley).



3.   Multifamily Deed of Trust, Assignment of Rents and Security Agreement dated
as of September 28, 2006, by Brentwood Oaks Apartments L.P., a Tennessee limited
liability partnership, for the benefit of Wells Fargo Bank, N.A. and Fannie Mae,
as their interests may appear, as recorded in the Office of the Davidson County
Register of Deeds (Brentwood Oaks).



4.   Multifamily Deed of Trust, Assignment of Rents and Security Agreement dated
as of September 28, 2006, by Greenhouse Holding, L.L.C., a Nebraska limited
liability company, for the benefit of Wells Fargo Bank, N.A. and Fannie Mae, as
their interests may appear, as recorded in the Office of the Douglas County
Register of Deeds (Greenhouse).



5.   Multifamily Deed of Trust, Assignment of Rents and Security Agreement dated
as of September 28, 2006, by Morganton Place Apartments LLC, a North Carolina
limited liability company, for the benefit of Wells Fargo Bank, N.A. and Fannie
Mae, as their interests may appear, as recorded in the Office of the Cumberland
County Clerk (Morganton Place).



6.   Multifamily Deed of Trust, Assignment of Rents and Security Agreement dated
as of September 28, 2006, by Village at Cliffdale Apartments LLC, a North
Carolina limited liability company, for the benefit of Wells Fargo Bank, N.A.
and Fannie Mae, as their interests may appear, as recorded in the Office of the
Cumberland County Clerk (Village at Cliffdale).



7.   Multifamily Deed of Trust, Assignment of Rents and Security Agreement dated
as of September 28, 2006, by Woodberry Asheville Apartments LLC, a North
Carolina limited liability company, for the benefit of Wells Fargo Bank, N.A.
and Fannie Mae, as their interests may appear, as recorded in the Office of the
Buncombe County Register of Deeds (Woodberry Asheville).

6

(Space above reserved for the Register of Deeds’ recording information)

     
Title of Document:
  Assignment of Deed of Trust
 
   
Date of Document:
  December 21, 2006
 
    Assignor(s): WELLS FARGO BANK, N.A., a national banking association

 
    Assignee(s):FANNIE MAE, a corporation organized and existing under the
Federal National Mortgage

 
    Association Charter Act, 12 U.S.C. §1716 et seq.

 
   
Assignee’s Address:
  3900 Wisconsin Avenue, N.W., Washington, D.C. 20016
 
   
Legal Description:
  See attached Exhibit A, pages A-1 through A-2
 
   
Ref:
 


Please return to:

N. Bump / J. Horn

Chicago Title Ins. Co.

106 W 11th St, 18th floor

Kansas City, MO 64105

(816) 274-0214

File no.      

7

CROSS REFERENCE TO:
Document No.      as more particularly described herein.

Prepared by and, after recording, return to:

DAVID L. DUBROW, ESQ.
c/o ARENT FOX PLLC
1675 BROADWAY
NEW YORK, NY 10019

ASSIGNMENT OF DEED OF TRUST

8

ASSIGNMENT OF DEED OF TRUST

THIS ASSIGNMENT OF DEED OF TRUST (“Assignment”) is made and entered into as of
December 21, 2006, by and between WELLS FARGO BANK, N.A., a national banking
association organized and existing under the laws of the United States of
America, whose address is 2010 Corporate Ridge, Suite 1000, McLean, Virginia
22102, as beneficiary (“Assignor”) and FANNIE MAE, a corporation organized and
existing under the Federal National Mortgage Association Charter Act, 12 U.S.C.
§1716 et seq., as amended from time to time, having an office at 3900 Wisconsin
Avenue, N.W., Washington, D.C. 20016 (“Assignee”).

W I T N E S S E T H:

That for good and valuable consideration, Assignor does hereby assign, sell,
convey, transfer, set over and deliver to Assignee all of Assignor’s right,
title, and interest in and to the real property located in the County of
Jackson, State of Missouri, as more particularly described in EXHIBIT “A”
together with the security instrument described on EXHIBIT “B” (the “Security
Instrument”) together with the note or notes therein described or referred to,
the money due and to become due thereon with interest, and all rights accrued or
to accrue under said Security Instrument.

9

WITNESS, this Assignment has been duly executed as of the day and year first
above written.



      WELLS FARGO BANK, N.A., a national banking association

         
By:
  /s/ Edward D. Hussey  
     

 
  Name:
Title:   Edward D. Hussey, MAI, CCIM
Senior Vice President

              STATE OF __________     )           ) ss.:     COUNTY OF
__________     )

On this      day of December in the year 2006 before me, a Notary Public, in and
for said state, personally appeared Edward D. Hussey, MAI, CCIM (name of
officer), Senior Vice President (title of person, president, vice president,
etc.), Wells Fargo Bank, N.A., a national banking association (name of
corporation), known to me to be the person who executed the within Assignment of
Deed of Trust (type of document) in behalf of said national banking association
and acknowledged to me that he/she/they executed the same for the purposes
therein stated.



--------------------------------------------------------------------------------



Notary Public

Printed Name:
My Commission Expires:

10

EXHIBIT “A”

Legal Description

All that part of LOT 11A, REPLAT OF LOT 11, INDEPENDENCE CENTER,
a subdivision of land in Independence, Jackson County, Missouri,
according to the recorded plat thereof, more particularly
described as follows:

BEGINNING at the Northeast corner of LOT 11A of said REPLAT OF
LOT 11, INDEPENDENCE CENTER, said point being on the West right
of way line of Jackson Drive, as now established; thence South
2º07’04” West, along said West right of way line, a distance of
228.55 feet, to a point of curvature; thence Southwesterly,
Southerly, and Southeasterly along said West right of way line
and along a curve to the left, having a radius of 595.00 feet, an
arc distance of 232.89 feet; thence South 2º07’04” West, a
distance of 387.17 feet; thence South 32º39’04” West, a
distance of 369.88 feet; thence South 17º06’33” West, a
distance of 312.70 feet; thence South 57º55’59” West, a
distance of 96.50 feet; thence South 58º41’19” West, a distance
of 210.22 feet; thence South 41º38’23” West, a distance of
238.77 feet; thence South 46º13’04” West, a distance of 26.45
feet; thence North 80º23’19” West, a distance of 179.08 feet;
thence South 9º33’41” West, a distance of 43.80 feet; thence
North 80º11’16” West, a distance of 78.27 feet; thence
Northwesterly along a curve to the right having a radius of
842.93 feet and whose initial tangent bearing is North
64º22’56” West, an arc distance of 172.68 feet; thence North
52º38’41” West, a distance of 706.40 feet, to a point on the
Easterly right of way line of Center Drive, as now established;
thence South 87º49’56” East, along said Easterly right of way
line, a distance of 248.37 feet, to a point of curvature; thence
Southeasterly, Easterly and Northeasterly along said Easterly
right of way line and along a curve to the left, having a radius
of 734.00 feet and a central angle of 45º00’00”, an arc
distance of 576.48 feet, to the point of tangency; thence North
47º10’04” East, a distance of 276.49 feet, to a point of
curvature; thence Northeasterly along said Easterly right of way
line, and along a curve to the left, having a radius of 734.00
feet and a central angle of 30º00’00”, an arc distance of
384.32 feet, to a point of tangency; thence North 17º10’04” East,
a distance of 264.31 feet, to a point of curvature; thence
Northeasterly, Northerly and Northwesterly along said Easterly
right of way line and along a curve to the left, having a radius
of 444.00 feet and a central angle of 45º00’00”, an arc
distance of 348.72 feet, to a point of compound curvature; thence
Northwesterly along said Easterly right of way line, and along a
curve to the left, having a radius of 634.00 feet and a central
angle of 10º09’06”, an arc distance of 112.33 feet, to a point
of reverse curvature; thence Northwesterly, Northerly and
Northeasterly along said Easterly right of way line, and along a
curve to the right, having a radius of 13.00 feet and a central
angle of 55º56’43”, an arc distance of 12.69 feet, to the
Northwest corner of said LOT 11A; thence South 72º43’31” East,
along the North line of said LOT 11A, a distance of 306.96 feet;
thence South 87º49’56” East, along the North line of said LOT
11A, a distance of 230.00 feet, to the POINT OF BEGINNING,
containing 28.2533 acres, more or less.

Now known as:

All of LOT 1-A, INDEPENDENCE CENTER, REPLAT A, a subdivision of
land in the City of Independence, Jackson County, Missouri,
according to the recorded plat thereof.

11

EXHIBIT “B”

That certain Multifamily Deed of Trust, Assignment of Rents and Security
Agreement, dated as of December 21, 2006, among CSI, L.L.C., a limited liability
company organized and existing under the laws of the State of Missouri, as
trustor, whose address is c/o America First Apartment Investors, Inc., One North
Broadway, Suite 702, White Plains, New York 10601 (“Borrower”) to Charles D.
Horner, 4801 Main Street, Suite 1000, Kansas City, Missouri 64112, as trustee
(“Trustee”), for the benefit of WELLS FARGO BANK, N.A., a national banking
association organized and existing under the laws of the United States, whose
address is 2010 Corporate Ridge, Suite 1000, McLean, Virginia 22102 (“Wells
Fargo”) and FANNIE MAE, a federally chartered and stockholder-owned corporation
organized and existing under the Federal National Mortgage Association Charter
Act, 12 U.S.C. § 1716, et seq. (together with its successors and assigns,
“Fannie Mae”), whose address is 3900 Wisconsin Avenue, N.W., Washington,
District of Columbia 20016, as beneficiaries, as recorded simultaneously
herewith in Book      , Page      .

12